Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This First Amendment to Amended and Restated Employment Agreement (this
“Amendment”) is made and entered into effective December 5, 2018 (the “Amendment
Effective Date”), by and between Zayo Group, LLC, a Delaware limited liability
company (the “Company”) and Matt Steinfort (“Executive”). Capitalized terms not
otherwise defined herein shall have the meaning assigned to such terms in the
Employment Agreement (defined below).

WHEREAS, the Company and the Executive are party to that certain Amended and
Restated Employment Agreement dated October 23, 2018 (the “Employment
Agreement”); and

WHEREAS, the Company and the Executive desire to amend certain portions of the
Employment Agreement in the manner reflected herein;

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree that the Employment Agreement is amended as
follows:

1.



Section 3(c) of the Employment Agreement (“Incentive Cash Compensation”) shall
be deleted in its entirety.

2.



Section 4 of the Employment Agreement shall be replaced in its entirety with the
following:

“Equity Compensation Awards.  During the Term, the Executive will be eligible to
participate in the Company’s equity incentive compensation plan as in effect
from time to time (the “RSU Plan”).  Beginning on the Commencement Date and
continuing throughout the Term, the Executive shall be eligible for awards under
the RSU Plan with the aggregate annual target value of such awards equal to
$4,260,000 (with an annual Part A RSU target award value of $2,130,000 and an
annual Part B RSU target award value of $2,130,000), which will be granted
pursuant to the terms of the RSU Plan as in effect from time to time and such
other terms and conditions as determined by the Board or the compensation
committee thereof (the “Compensation Committee”) in its sole discretion.  Any
awards to the Executive under the RSU Plan shall be evidenced by and subject to
the terms and conditions of the Company’s standard forms of award agreement
applicable generally to the senior leadership team of the Company as in effect
from time to time, and as modified to conform to the terms and conditions this
Agreement.  The specific structures of the Part A and Part B RSU awards are
approved by the Compensation Committee and are modified from time to time.”

3.



This Amendment may be executed in one or more facsimile, electronic or original
counterparts, each of which shall be deemed an original and both of which
together shall constitute the same instrument.





--------------------------------------------------------------------------------

 



4.



All terms and provisions of the Employment Agreement not amended hereby, either
expressly or by necessary implication, shall remain in full force and effect.
From and after the Amendment Effective Date, all references to the term
“Agreement” in the Employment Agreement shall include the terms contained in
this Amendment.

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have hereunto set their hands under seal, effective as of the Effective Date.

 

 

 

 

Executive

 

 

 

/s/ Matt Steinfort

 

Matt Steinfort

 

 

Zayo Group, LLC

 

 

 

By:

/s/ Dan Caruso

 

       Name:  Dan Caruso

 

       Title:    Chief Executive Officer

 

 



--------------------------------------------------------------------------------